TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00508-CR


Ronald Stokes, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2010366, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on August 8, 2002.  The court reporter did
not respond to the Clerk's notice that the record is overdue.  
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than October 7, 2002.  No further extension of time will be granted.
It is ordered September 4, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish